Plaintiffs filed a bill in equity against a living defendant seeking to enforce specifically a written contract for the sale of the fixtures, stock in trade and good will of a restaurant with a liquor license. Pending the suit defendant died and her executors were substituted as defendants. The learned court decreed specific performance. From this decree the appeal is taken.
The decree was correctly entered. See Cochrane v. Szpakowski,355 Pa. 357, 49 A.2d 692. *Page 280 
Upon the death of defendant her estate passed into the hands of the law for administration and distribution. The decree thus obtained in the court of common pleas must be presented to the orphans' court for enforcement: Hammett's Appeal, 83 Pa. 392;Phillips, Admr., v. The Allegheny Valley Railroad Co., 107 Pa. 465;  Strouse v. Lawrence, Administratrix, 160 Pa. 421,28 A. 930; Thompson's Estate, 130 Pa. Super. 263, 197 A. 547. Cf. Fitzsimmons v. Lindsay, 205 Pa. 79, 83, 54 A. 488.
Decree affirmed at cost of appellants.